Citation Nr: 0637738	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-20 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dental trauma for 
treatment purposes.

2.  Entitlement to service connection for residuals of a 
concussion with left-sided paralysis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to 
October 1960.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which denied service connection for 
dental trauma, and for residuals of a concussion with left-
sided paralysis.  

The veteran testified at a February 2004 RO hearing and a 
June 2006 Board hearing; the hearing transcripts have been 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In the 
case of records held by a Federal department or agency, VA 
must make as many requests as are necessary to obtain 
relevant records, including service medical records, and may 
end its efforts only if VA concludes that the records sought 
do not exist or that further efforts to obtain those records 
would be futile. 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2006).

During the June 2006 Board hearing, the veteran indicated 
that he received treatment at the VA Medical Center in West 
Palm Beach, Florida, and had some tests done in January 2006.  
The RO should obtain any outstanding VA medical records and 
associate them with the claims file.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")

Additionally, service medical records show that the veteran 
was treated for a fracture of the jaw in the United States 
Army Hospital, Nurnberg, APO 696, from September 20, 1960 to 
October 17, 1960.  Service medical records show that these 
hospital records were requested by the veteran's battalion in 
October 1960, prior to separation, but apparently had not 
been received.  Given the possibility that federal facilities 
may still possess the veteran's outstanding hospitalization 
records, an additional attempt must be made to locate his 
records. See Cuevas v. Principi, 3 Vet. App. 542,548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present case, the RO did not provide 
notice of the type of evidence necessary to establish a 
disability rating or an effective date.  The RO should 
address all VCAA notice deficiencies on remand.  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The RO should obtain all outstanding 
treatment records from the VA Medical 
Center in West Palm Beach, Florida and 
should associate them with the claims 
file.

3. The RO should attempt to obtain the 
veteran's hospitalization records from 
the United States Army Hospital, 
Nurnberg, APO 696, from September 20, 
1960 to October 17, 1960.  

4.  If the RO is unable to obtain the 
identified VA Medical Center records or 
in-service hospitalization records, a 
confirmation that the records do not 
exist or that further efforts to obtain 
those records would be futile should be 
associated with the claims file. 

5.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


 
